UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-5121


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK ROSZCZIPKA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:09-cr-00587-SB-1)


Submitted:   April 24, 2012                   Decided:   May 8, 2012


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    William Nettles, United States
Attorney, M. Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark Roszczipka pleaded guilty to possession of child

pornography,        in    violation         of       18    U.S.C.     2256A(a)(5)(B)         (West

Supp. 2011).         The district court sentenced him to thirty-six

months’ imprisonment.              The sole issue on appeal is whether the

district court erred in applying a four-level enhancement under

U.S. Sentencing Guidelines Manual § 2G2.2(b)(7)(C) (2009), based

on   the   relevant        conduct      of       receiving        child     pornography          that

included     video        fragments         found         in    the    temporary         cache    of

Roszczipka’s computer.             Finding no error, we affirm.

             In reviewing the district court’s application of the

Guidelines,     we       review    findings           of       fact   for   clear    error        and

questions of law de novo.                    United States v. Layton, 564 F.3d

330,   334    (4th       Cir.    2009).          A    defendant       may    “receive”       child

pornography     by       viewing       it    online,           regardless     of    whether       he

downloads the material.                See, e.g., United States v. Pruitt, 638

F.3d 763, 766 (11th Cir.) (“A person ‘knowingly receives’ child

pornography     .    .    .     when   he    intentionally            views,       acquires,      or

accepts      child       pornography         on       a    computer         from    an     outside

source.”), cert. denied, 132 S. Ct. 113 (2011).

             Here, the Government obtained evidence that Roszczipka

subscribed to multiple child pornography websites and that he

admitted he viewed the videos.                        Accordingly, the district court

did not err in enhancing Roszczipka’s sentence pursuant to USSG

                                                  2
§ 2G2.2(b)(7)(C), notwithstanding the fact that Roszczipka was

not aware that viewing the videos would result in storage of

video fragments on his computer.              Roszczipka’s arguments to the

contrary    conflate     knowing       possession       and     knowing     receipt.

Unlike    the   out-of-circuit     authority         Roszczipka     advances,     the

possibility that the video fragments appeared on his machine by

means other than his own intention to view the content is not in

issue.     See United States v. Winkler, 639 F.3d 692, 699 (5th

Cir. 2011) (finding sufficient evidence for knowing receipt of

child    pornography     given     evidence      that       defendant     paid   for

members-only child pornography sites and only way files could

have    appeared   in   cache    was   by    defendant’s       decision     to   view

videos).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented       in   the    materials

before    the   court   and   argument       would    not     aid   the   decisional

process.

                                                                            AFFIRMED




                                         3